Citation Nr: 1202084	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-25 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine with history of left trapezius strain.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, status post L4-L5 and L5-S1 fusion.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee arthritis, status post arthroscopy.  

4.  Entitlement to service connection for weakness of the thumbs, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from December 1979 to September 1988.  He also had service in the Georgia National Guard from March 1995 to July 1999, with federalized active duty for training (ADT) from July 1996 to January 1997, and Air Force Reserve service from July 1999 to February 2004.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2005, August 2006, and August 2011 rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

Historically, the Veteran provided testimony at a December 2009 videoconference hearing before the undersigned at the RO.  A transcript is associated with the claims folder.  The Board subsequently remanded the claims for additional development in February 2010.  As discussed below, with the exception of the service connection claim, the development requested has been completed, and the increased rating claims are now appropriate for appellate review.  

As mentioned in the Board's February 2010 remand, the Veteran's December 2009 testimony raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, particularly his low back disability.  This issue is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate consideration.  

The issue of entitlement to service connection for weakness of the thumbs, to include carpal tunnel syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, a cervical spine disability has been manifested by objective evidence of pain on motion, without additional loss of motion due to pain on repetitive range-of-motion testing, forward flexion has been no less than 30 degrees, and the combined range of cervical motion has been no less than 210 degrees; ankylosis and incapacitating episodes have not been shown.  

2.  From February 8, 2010, mild left upper extremity radiculopathy secondary to a cervical spine disability has been demonstrated with symptoms of left forearm numbness and tingling.

3.  Throughout the rating period on appeal, a lumbar spine disability has been manifested by pain on active motion, without additional loss of motion due to pain on repetitive range-of-motion testing; objectively, forward flexion has been no less than 35 degrees and the combined range of lumbar motion has been no less than 105 degrees; ankylosis and incapacitating episodes have not been shown.  

4.  From November 2, 2008, mild right lower extremity radiculopathy and pain secondary to a lumbar spine disability has been demonstrated; moderate right lower extremity radiculopathy has not been shown.

5.  From February 8, 2010, mild left lower extremity radiculopathy and pain secondary to a lumbar spine disability has been demonstrated; moderate left lower extremity radiculopathy has not been shown.

6.  Throughout the rating period on appeal, a right knee disability has been productive of intermittent to daily pain.  There has been no ligamentous laxity or subluxation, and only occasional giving way.  The meniscus has not been surgically removed.  Flexion has been no worse than 120 degrees, and extension has been no worse than 5 degrees, with no additional loss of motion on repetition due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine with history of left trapezius strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243, 5003 (2011).

2.  From February 8, 2010, the criteria for a separate 20 percent rating, but no more, for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8611 (2011).

3.  The criteria for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, status post L4-L5 and L5-S1 fusion, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243, 5003 (2011).

4.  From November 2, 2008, the criteria for a separate 10 percent rating, but no more, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8620 (2011).

5.  From February 8, 2010, the criteria for a separate 10 percent rating, but no more, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8620 (2011).

6.  The criteria for an initial evaluation in excess of 10 percent for right knee arthritis, status post arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  

Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert).

Cervical Spine

In this case, the Veteran contends he is entitled to an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine with history of left trapezius strain.  

The RO denied claims of entitlement to service connection for a trapezius strain in December 1999, May 2002, and May 2005 rating decisions.  However, service connection for the disability was ultimately granted in an August 2006 rating decision, and the RO initially assigned a 10 percent evaluation, effective from December 20, 2004, the date the Veteran's request to reopen his claim was received.  

During the course of this appeal, the RO granted a 20 percent evaluation in a February 2009 rating decision, effective from February 4, 2005.  However, in an August 2011 rating decision, the RO found that the assignment of the February 2005 effective date constituted clear and unmistakable error, and changed the effective date of the 20 percent evaluation to December 20, 2004.  

For the pertinent DCs 5235 to 5243 (unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode), a 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In addition, evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note 1.  Further, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  

The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Pursuant to DC 5243 (regarding intervertebral disc syndrome (IVDS)), a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

The Board has reviewed the medical and lay evidence and finds that the criteria for an evaluation in excess of 20 percent have not been shown.  However, as discussed below, a separate rating is warranted for the Veteran's cervical radiculopathy. 

In August 2004, the Veteran sought treatment at a VA medical facility with complaints of neck and left shoulder pain after clearing land for two weeks.  Deep tissue massage resulted in significant relief.  He also took Ibuprofen with good relief.  The pain was back to baseline level with left arm tingling (bilateral median neuropathy was assessed via EMG in September 2002).  The doctor assessed neck pain with radiculopathy, and referred the Veteran for a Pain Management and Rehabilitation consultation for treatment and evaluation for cervical traction.  The physiatrist recommended therapy at the consultation in October.  

In August 2007, the Veteran reported continued neck pain.  He had no radiation of pain, numbness, or tingling.  The doctor assessed neck pain with no symptoms of radiculopathy, and prescribed Etodolac and Methocarbamol.  

The Veteran was afforded a VA examination in March 2008.  He reported progressively worse neck pain over the last two years.  He took Ibuprofen with a fair response.  The pain was constant and severe, lasting for hours on a daily basis.  There was radiation of pain into the left upper neck and shoulder.  Flare-ups occurred daily, precipitated by walking, standing, or prolonged sitting.  He had to avoid weight bearing during flare-ups.  He denied incapacitating episodes.  

On physical examination, there was no ankylosis.  Motor examination was normal, as was sensory examination.  Reflexes were also normal.  Flexion was to 30 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 60 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after 3 repetitions of range-of-motion.  A March 2008 X-ray was reviewed that showed osteoarthritic changes with osteophyte formation and sclerotic changes of C5 and C6.  There was encroachment of the foramina at those levels, but no signs of fracture or dislocation.  

The examiner noted that the Veteran had been self-employed as a consultant for 2 to 5 years.  He had missed 36 weeks of work in the last year due to cervical and lumbar spine pain.  The examiner assessed degenerative disc disease of the cervical spine with a left trapezius strain.  This disability would have significant effects on the Veteran's occupation in the form of increased absenteeism, decreased concentration, and pain.  With regard to daily activities, the disability would have severe effects on chores, shopping, exercise, and sports, moderate effects on traveling, and no effects on recreation, feeding, bathing, dressing, toileting, or grooming.  

In a separate neurological evaluation, the examiner opined that it was less likely as not that the Veteran's bilateral thumb weakness was caused by his cervical spine disability.  The Veteran's history, physical examination, and the fact that symptoms improved with a wrist brace was consistent with the diagnosis of carpal tunnel syndrome.  Moreover, there was no history of a cervical trauma or other cervical symptoms preceding his hand/thumb symptoms.  On physical examination, there was no evidence of weakness and sensory disturbance in myotomal and dermatomal patterns consistent with a cervical radiculopathy.

In September 2008, the Veteran reported that he was taking Naproxen at least once daily for his neck pain.  The pain radiated to the right shoulder, and he had tingling down to the arm.  The doctor noted that the last MRI of the neck, performed in 2002, showed degenerative disc disease.  He ordered a repeat neck MRI to evaluate for canal stenosis, compression of cord, or nerve root impingement.  Based on his symptoms, nerve root compression was likely.  

A September 2009 X-ray study of the cervical spine showed reverse lordosis at the level of C5, with moderate to severe spondylosis from the inferior end plate of C5 through the superior endplate of C7.  An MRI of the cervical spine was conducted in October 2009 that showed multilevel cervical spondylosis, most prominent at C3-C4, C4-C5, and C5-C6.  

In February 2010, the Veteran reported neck pain radiating to the left arm, with numbness from the left forearm to the thumb.  He took Neurontin and Naproxen.  Motor examination was normal in the upper extremities, as were reflexes.  Cranial nerves II to XII were intact.  There was point tenderness from C7 to T4.  Cervical spine range-of-motion was limited and painful in extension and flexion.  Spurling's test was positive on the left.  The 2009 X-ray and MRI studies were reviewed.  The doctor assessed cervical spondylosis and radiculopathy.  

The Veteran was afforded another VA examination in July 2010.  He reported focal pain at the cervicothoracic junction and left upper trapezius region, with pain radiating down the left arm and tingling down the left forearm.  He had no incapacitating episodes.  

On physical examination, there was no cervical ankylosis.  There was spasm of the left sacrospinals, as well as guarding, pain with motion, and tenderness on the left.  Flexion was to 45 degrees, extension to 15 degrees, bilateral lateral flexion t o20 degrees, and bilateral lateral rotation to 55 degrees.  There was objective evidence of pain on active range-of-motion, including following repetitive motion, but there were no additional limitations after 3 repetitions of range-of-motion.  

Reflexes were hypoactive in the upper extremities.  There was decreased sensation to vibration and pain or pinprick in the left forearm, indicating that the C7-C8 nerve was affected.  There was also hypersensitivity to light touch in the left forearm.  The examiner noted that the Veteran displayed exaggerated responses to palpation of spinal structures in the neck when lying supine.  Otherwise, Waddell signs were negative.  In order to determine if he was showing signs of pain behavior, more Waddell signs would need to be positive.  The October 2009 MRI and February 2002 EMG studies were reviewed.  

The 2010 VA examiner assessed cervical degenerative disc disease with left cervical radiculopathy, which would affect him occupationally in terms of decreased concentration and pain, and would cause difficulty with household chores and outdoor activities.  He noted that the Veteran was employed part-time as a drug rehabilitation and detoxification technician, and that he has lost no time from work in the last 12 months due to neck pain.  

Based on the foregoing, the Board finds that the evidence fails to support a rating in excess of 20 percent for degenerative disc disease of the cervical spine under the General Rating Formula.  However, as discussed below, a separate rating is warranted for the neurological components of the Veteran's disability.

The range-of-motion test results from March 2008 and July 2010, described above, do not meet the criteria for the next higher rating category under the General Rating Formula for DCs 5235 to 5243.  Specifically, cervical flexion was no worse than 30 degrees, and combined range-of-motion of the cervical spine has been no less than 210 degrees.  

As discussed above, the criteria for the currently-assigned 20 percent evaluation under the General Rating Formula is flexion greater than 15 degrees but not greater than 30 degrees, or combined range-of-motion not greater than 170 degrees.  Thus, the preponderance of the evidence does not more nearly reflect the criteria for an evaluation higher than 20 percent, as range-of-motion findings fall in between the 10 and 20 percent rating categories.  Therefore, the 20 percent rating, but no more, is appropriate.    

Next, the Board has considered whether a rating in excess of 20 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with IVDS, which can include degenerative disc disease as seen on this Veteran's MRI.  However, in order to meet the criteria for a compensable rating under this diagnostic code, a veteran must show that a physician ordered bed rest to treat the disorder.  

In this case, the Veteran told the 2008 and 2010 VA examiners that he had no incapacitating episodes due to neck pain.  In addition, there are no physician's orders or other evidence in the claims file that his doctors prescribed bed rest.  Therefore, he does not meet the criteria for a higher rating under DC 5243.  

As stated above, the Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that a veteran's disability picture is more nearly approximated by the next higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  

The 2008 VA examiner found objective evidence of pain during range-of-motion testing, but no additional limitations after 3 repetitions of range-of-motion testing.  Painful flexion and extension were also noted in February 2010.  However, although the 2010 VA examiner also observed objective evidence of pain during range-of-motion testing, there were no additional limitations after 3 repetitions.  Thus, the currently-assigned 20 percent evaluation adequately compensates the Veteran for the painful motion documented in the medical records.  

Moreover, even if the pain is taken into consideration, the range-of-motion measurements still do not meet the criteria for the next higher rating category, as there is no additional limitation based on pain or other factors.  Further, the Veteran has been able to engage in activities such as clearing fields despite his neck pain.  Thus, the overall evidence fails to show that pain has resulted in additional functional limitation such as to enable a finding that his disability picture more nearly approximates the next-higher, 30 percent, evaluation under the General Rating Formula.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's cervical spine disability under DC 5237, which addresses cervical strains, and DC 5243, which addresses IVDS, discussed above.  DC 5242 is also potentially applicable, as it addresses degenerative arthritis of the spine.  

Disabilities evaluated under this code are evaluated the same way as those under DC 5237.  However, DC 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here.  Throughout the medical records, the Veteran reported daily headaches that he believed were associated with his cervical spine disability.  Indeed, the 2010 VA examiner opined that these headaches were secondary to the cervical spine disability.  However, the RO separately granted service connection for headaches in an August 2011 rating decision.  Thus, the Board need not consider that symptom any further.    

Next, the Board acknowledges that some of the Veteran's doctors have assessed cervical radiculopathy, especially in more recent VAMC records.  Cervical radiculopathy was first diagnosed at the VAMC in February 2010.  Moreover, the 2010 VA examiner assessed left cervical radiculopathy in relation to the Veteran's symptom of left forearm numbness and radiating pain.  Specifically, the decreased sensation to vibration and pain or pinprick in the left forearm indicated C7-C8 nerve root involvement.      

Based on the foregoing medical evidence indicating left C7-C8 radiculopathy and the Veteran's consistent complaints of numbness and tingling in the left forearm, the Board will apply the benefit-of-the-doubt doctrine in favor of the Veteran, and finds that a separate compensable evaluation is warranted for the neurological component of his neck disability in the left arm.  

The neurologic rating guidelines are found at 38 C.F.R. Part 4; these direct consideration of, among other things, complete or partial loss of use of one or more extremities.  Reference is to be made to the appropriate bodily system of the schedule.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are to be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Neuritis, neuralgia, and paralysis of the middle radicular group are evaluated under DCs 8511, 8611, and 8711, found in 38 C.F.R. § 4.124a.  When the minor extremity is involved, a 20 percent evaluation is assigned where there is mild incomplete paralysis, neuritis, or neuralgia; a 30 percent evaluation is assigned where symptoms are moderate; a 40 percent evaluation is assigned where symptoms are severe; and a 60 percent evaluation is assigned where there is complete paralysis. 

The Board finds that a 20 percent evaluation for the left upper extremity is appropriate in light of the Veteran's complaints of forearm numbness.  The effective date should be the date of the February 2010 VAMC visit, when cervical radiculopathy was first identified.    

Finally, the Board has considered the Veteran's complaints of thumb weakness in determining whether a separate rating is warranted by the evidence.  However, as discussed above, the 2008 VA examiner concluded that those symptoms were not related to the cervical spine disability.  There are no other competent opinion suggesting otherwise, and no other medical evidence of record indicates a relationship between the thumb/hand weakness and his cervical spine disability.  

In conclusion, although the evidence does not support an evaluation in excess of 20 percent for the Veteran's degenerative disc disease of the cervical spine under the rating formula for disabilities of the spine, a separate evaluation is warranted for the radiculopathy in the left upper extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Lumbar Spine

Next, the Veteran contends he is entitled to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  

Service connection for a lumbar spine disability was initially denied in a March 2003 rating decision.  However, the Veteran filed a request to reopen his claim, and the RO granted service connection degenerative disc disease of the lumbar spine in the August 2006 rating decision that is the subject of this appeal.  A 20 percent evaluation was assigned under DC 5241, which addresses spinal fusion, effective from December 20, 2004, the date the Veteran's request to reopen his claim for service connection was received.  DC 5241 is found under the General Rating Formula, described above.  

The Board has reviewed the medical and lay evidence and finds that the criteria for an evaluation in excess of 20 percent have not been shown.  However, as discussed below, a separate rating is warranted for the Veteran's lumbar radiculopathy. 

The Veteran underwent posterior decompression laminectomies with spinal rodding and transpedicular screws extending from L4 to S1 in February 2002.    He reported ongoing back pain and numbness in the left foot in October 2004.  He had no incontinence or saddle anesthesia.  

Gait was normal and reflexes were symmetric.  The lumbar paraspinals were tender.  Straight leg raising tests were negative.  He had normal balance, and sensory and vibration tests were normal.  Motor evaluation was also normal.  Flexion of the lumbar spine caused pain.  The doctor assessed lumbar pain status post fusion and recommended therapy.  

The Veteran was afforded a VA examination in May 2006.  He reported that the pain in the lumbosacral region was getting better.  It was at a constant level of 2 to 7 out of 10 in severity, radiating occasionally to the left buttock and left thoracic spine.  He also reported stiffness.  He took Naprosyn and Motrin 2 to 3 times per week, which gave him partial relief of pain.  He had flare-ups which were precipitated by walking in excess of 200 yards.  He was able to sit up to 20 minutes without pain.  These flare-ups gave him further restrictions on his activities, because he had to stop activity in order to get rest.  He used a can occasionally due to his back pain.  

On physical examination, flexion was to 60 degrees without pain and up to 70 with pain out of 90 degrees.  Extension was to 10 degrees out of 30.  Bilateral lateral flexion and bilateral lateral rotation were to 30 degrees out of 30.  Repetitive motions of the lumbar spine further decreased forward flexion by 5 degrees, but had no effect on his fatigability, weakness, incoordination, or endurance.  With regard to whether there would be any decrease in range-of-motion due to flare-ups, the examiner stated that any opinion on this would be based on speculation.  Sensation to pinprick was preserved in the left lower extremity.  

A May 2006 X-ray of the lumbar spine showed normal vertebral body height and alignment.  There were bilateral pedicle screws from L4 to S1 with posterior rod fixation.  There was bone graft in place, and no hardware complications were noted.  

In July 2006, the Veteran complained of chronic low back pain at a level of 3 out of 10 in severity.  However, after travelling to Africa, while he was walking approximately 4 miles per day for 7 days, he started to have worsening of his back pain (at a level of 10 out of 10 in severity).  The pain was constant, dull, and without radiation.  He denied numbness or paresthesias in his legs.  The doctor assessed low back pain.  Based on the absence of neurological symptoms and negative findings on physical examination, the doctor stated that the pain was most likely caused by a musculoskeletal sprain.  He prescribed a short course of NSAID for 10 days.  

In August 2007, the Veteran reported that his back felt loose, and that he had a sensation of the vertebrae sliding past each other when he changed position.  There was no radiation of pain to either leg, or numbness or tingling on either side.  The doctor assessed back pain with no symptoms of radiculopathy.  He prescribed Etodolac and Methocarbamol, and ordered a CT scan.

The September 2007 CT scan of the lumbar spine showed normal alignment of the lumbar spine with intact metallic hardware.  There was mild superimposed spondylosis, most prominent at L3-L4.  When the doctor reviewed it, he noted several possible nerve compressions, and referred the Veteran for a physiatry consultation, with possible neurosurgical consultation if warranted.  

At the subsequent consultation in October, the Veteran reported pain at a level of 4 out of 10 in severity.  The lumbar spine had limited range-of-motion due to pain, but negative straight leg raising tests.  The doctor recommended therapy, but the Veteran stated he did not want therapy for his back.  

He was afforded another VA examination in March 2008.  He described a constant severe aching pain in his back, with no radiation of pain.  There were no incapacitating episodes, but he did have flare-ups of pain daily that lasted for hours. 

On physical examination, there was no kyphosis, flattening, lordosis, or ankylosis.  There was no spasm, atrophy, guarding, pain with motion, weakness, or tenderness of the paraspinals.  Motor examination was normal, as was sensory examination of the lower extremities.  Reflex examination was normal with the exception of an absent ankle jerk on the right side.  Flexion of the spine was to 60 degrees, extension to 10 degrees, and bilateral lateral flexion and rotation were to 20 degrees.  There was objective evidence of pain on active range-of-motion and following repetitive motion, but no additional limitations after 3 repetitions of range-of-motion testing.  

X-rays of the lumbar spine showed fusion of the lower lumbar spine with metallic device from L4 to S1, and good alignment of the vertebral bodies.  The examiner noted that the Veteran had been self-employed as a consultant for 2 to 5 years, and that he had missed 36 weeks of work in the last year due to his lumbar spine pain.  He stated the disability would have significant effects on his occupation due to increased absenteeism.  

In May 2008, the Veteran reported that he still had back pain at a level of 6 to 7 out of 10 in severity.  He had an electrical stimulator that provided relief for 2 days at a time, reducing his pain level to 3 or 4 out of 10.  In September 2008, a VAMC doctor assessed lumbar radiculopathy, although it is unclear as to what findings he based this diagnosis on.  

In November 2008, the Veteran complained of numbness in his right third toe, and after reviewing MRI studies, the doctor assessed radiculopathy.  In addition, in December 2008, he reported that his pain was at a level of 10 out of 10 throughout the day, and that it radiated to the left hip.  

Physical therapy had helped in the past, but the Veteran did not wish to attend therapy anymore.  He ambulated with a non-antalgic gait.  He was able to walk on toes and heels without difficulty.  Sensory was intact to light touch and pinprick in the upper and lower extremities.  Motor examination was normal in all extremities.  Straight leg raising, piriformis, and Faber's tests were normal.  The doctor assessed chronic low back pain with lumbar radiculopathy, prescribed Etodolac and Cyclobenzaprine for pain and muscle relaxation, and ordered a walker.  

In January 2010, the Veteran presented with unrelenting pain and numbness in the first three toes of the right foot of extended duration.  He also occasionally experienced transient shooting pain into the toes.  The pain was rated at a level of 6 out of 10 in severity.  The doctor noted an antalgic gait pattern with a cane.  He assessed lumbar radiculopathy.  

In February 2010, the Veteran reported constant sharp pain shooting to the left foot, and numbness of the right foot.  He had an antalgic gait.  Sensation was decreased to light touch in the right L5 region and left L4 region.  He was also hypersensitive in the bilateral S1 regions.  The doctor assessed lumbar spondylosis with lumbar stenosis and neural foraminal narrowing, as well as lumbar radiculopathy.  

The following month, the Veteran reported pain in the left posterior thigh to his foot.  It was difficult for him to put on his shoes, do yard work, and he could not stand for more than 10 minutes.  Later that month, he reported pain radiating down both legs, extending to the toes, and associated with numbness of the toes in both feet, with no weakness.  He began a physical therapy program at the VAMC.

The Veteran was afforded a VA examination in July 2010.  He reported constant low back pain that radiated to both legs.  He also had bilateral leg weakness and numbness in the toes in the left foot.  He had weekly severe flare-ups of back and leg pain that lasted for hours at a time, precipitated by sitting or with movement.  He also reported fatigue, stiffness, weakness, and spasm of the lumbar spine.  There were no incapacitating episodes.  He used a cane or walker at all times.  

On physical examination, gait was normal.  There was bilateral spasm, guarding, pain with motion, and tenderness of the paraspinals.  The muscle spasm, tenderness, and guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion was to 35 degrees, extension to 0 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 15 degrees.  There was objective evidence of pain on active range-of-motion and following repetitive motion, but no additional limitations after 3 repetitions of range-of-motion testing.  The examiner found decreased sensation to vibration, pain or pinprick, and light touch in the right toes, indicating L5 nerve root involvement.  

The examiner reviewed a January 2010 MRI, which showed L2-L3 and L4-L5 spondylosis.  He assessed degenerative disc disease of the lumbar spine as well as lumbar stenosis.  He noted that the Veteran was employed part-time as a drug rehabilitation and detoxification technician, and that he has lost no time from work in the last 12 months due to back pain.  The Veteran was moderately limited with regard to chores and recreational activities, and severely limited with regard to exercise and could not participate in sports.  

Based on the foregoing, the Board finds that the evidence fails to support a rating in excess of 20 percent for a lumbar spine disability under the General Rating Formula.  However, as discussed below, a separate rating is warranted for the neurological components of the Veteran's disability.

The range-of-motion test results from May 2006, March 2008, and July 2010, described above, do not meet the criteria for the next higher rating category under the General Rating Formula for DCs 5235 to 5243.  Lumbar flexion ranged from 35 to 70 degrees, and combined range-of-motion of the lumbar spine ranged from 105 to 200 degrees.  

As discussed above, the criteria for the currently-assigned 20 percent evaluation under the General Rating Formula is flexion greater than 30 degrees but not greater than 60 degrees, or combined range-of-motion not greater than 120 degrees.  Thus, the preponderance of the evidence does not more nearly reflect the criteria for an evaluation higher than 20 percent, as range-of-motion findings fall in between the 10 and 20 percent rating categories.  Therefore, the 20 percent rating is the appropriate evaluation.  

Next, the Board has considered whether a rating in excess of 20 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with IVDS, which can include degenerative disc disease as seen on the Veteran's MRI.  However, in order to meet the criteria for a compensable rating under this diagnostic code, a veteran must show that a physician ordered bed rest to treat the disorder.  

In this case, the Veteran told all three of the VA examiners that he had no incapacitating episodes due to back pain.  In addition, there are no physician's orders or other evidence in the claims file that his doctors prescribed bed rest.  Therefore, he does not meet the criteria for a higher rating under DC 5243.  

As stated above, the Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by the next higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  

All three VA examiners found objective evidence of pain during range-of-motion testing, but the 2008 and 2010 VA examiners found no additional limitations after three repetitions of range-of-motion testing.  Only the 2006 VA examiner found additional limitation of flexion to 5 degrees due to pain.  Thus, the currently-assigned 20 percent evaluation adequately compensates the Veteran for the painful motion documented in the medical records.  

Moreover, even if the pain is taken into consideration, the range-of-motion measurements still do not meet the criteria for the next higher rating category.  Further, the Veteran has been able to engage in activities such as clearing fields and walking extensively on a trip to Africa despite his back pain.  Thus, the overall evidence fails to show that the Veteran's pain has resulted in additional functional limitation such as to enable a finding that his disability picture more nearly approximates the next-higher, 30 percent, evaluation under the General Rating Formula.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's lumbar spine disability under DC 5241, which addresses spinal fusions.  DC 5242 is also potentially applicable, as it addresses degenerative arthritis of the spine.  Disabilities evaluated under this code are evaluated the same way as those under DC 5241.  However, DC 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  

DC 5243 addresses IVDS and, as discussed above, the Veteran does not meet the criteria for application of that code.  DC 5238 addresses spinal stenosis, but it is evaluated the same way as DC 5241, and as discussed above, the Veteran does not meet the criteria for the next higher evaluation.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here.  As noted above, the Veteran's doctors have assessed lumbar radiculopathy since 2008.  Specifically, he began to complain of numbness in his toes in November 2008, and pain in the left foot beginning in February 2010.  The physician, in 2010, assessed involvement of the right L5, left L4, and bilateral S1 nerve roots.  Moreover, the 2010 VA examiner found right L5 nerve root involvement.       

Based on the foregoing medical evidence indicating right L4, left L5, and bilateral S1 radiculopathy and the Veteran's consistent complaints of numbness and pain in his legs, the Board will apply the benefit-of-the-doubt doctrine in favor of the Veteran, and finds that a separate evaluation is warranted for the neurological component of his back disability in both legs.  

The neurologic rating guidelines are found at 38 C.F.R. Part 4; these direct consideration of, among other things, complete or partial loss of use of one or more extremities.  Reference is to be made to the appropriate bodily system of the schedule.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are to be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Neuritis, neuralgia, and paralysis of the sciatic nerve are evaluated under DCs 8520, 8620, and 8720, found in 38 C.F.R. § 4.124a.  A 10 percent evaluation is assigned where there is mild incomplete paralysis, neuritis, or neuralgia; a 20 percent evaluation is assigned where symptoms are moderate; a 40 percent evaluation is assigned where symptoms are moderately severe; and a 60 percent evaluation is assigned where symptoms are severe with marked muscular atrophy.

The Board finds that a 10 percent evaluation for each lower extremity is appropriate in light of the Veteran's complaints of toe numbness and occasional radiating pain into the legs.  The effective date for the right leg should be the date of the November 2008 VAMC visit when right-sided radiculopathy was first identified.  The effective date for the left leg should be the date of the February 2010 VAMC visit, when the Veteran first complained of left leg symptoms.      

In conclusion, although the evidence does not support an evaluation in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine under the rating formula for disabilities of the spine, separate evaluations are warranted for the radiculopathy in the lower extremities.

Right Knee

The Veteran contends he is entitled to a higher initial rating for his right knee disability.  Service connection for a knee disorder was initially denied in a December 1999 rating decision.  However, he filed a request to reopen his claim, and was granted service connection for right knee arthritis, status post arthroscopy, in the August 2006 rating decision that is the subject of this appeal.  A 10 percent evaluation was assigned, effective from August 11, 1998, the date of his original service connection claim.  

The diagnostic codes relevant to this case are 5003, 5010, and 5257-5261.  The Board notes that the VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The Board has reviewed the medical and lay evidence and finds that the criteria for an evaluation in excess of 10 percent have not been shown.

Inpatient treatment records from Keesler Air Force Base show that the Veteran had an arthroscopy performed in March 1988 due to osteochondritis dissecans of the right lateral condyle with an osteochondral fragment in the right knee.  

In November 1998, he complained of pain in the right knee for one week.  He walked with an obvious limp.  On physical examination, the kneecap was noted to be loose with tenderness above it.  There was pain on flexion and especially on extension.  There was also pain on weight bearing, including walking and going up and down stairs.  The doctor assessed a meniscus injury and referred the Veteran for an orthopedic consultation.  However, it is unclear whether the consultation ever took place, as there is no documentation of it in the claims file.  

In February 2005, the Veteran sought treatment at the VAMC for swelling and warmth of the right knee for several months.  The knee had bothered him intermittently since his 1988 surgery.  The doctor assessed knee pain, ordered X-rays and an MRI, and prescribed Ibuprofen.  

A March 2005 X-ray of the right knee revealed mild to moderate osteoarthritis, flattening of the lateral femoral condyle, which could be secondary to avascular necrosis, and a medullary bone infarct versus enchondroma of the distal right femur.  

The Veteran was afforded a VA examination in May 2006.  He reported intermittent right knee pain ranging from a 0 to 7 out of 10 in severity.  He also reported weakness, stiffness, and giving way.  There had been 2 episodes of locking of the knee in the last year, and occasional swelling.  He took Motrin every week, with a good response only some of the time.  He had flare-ups which were precipitated by walking in excess of 2 miles or trying to jog.  These flare-ups occurred twice a month and lasted 1 or 2 days.  He wore a knee brace occasionally.  

On physical examination, range-of-motion was from 0 to 120 degrees out of 140, with pain on motion at 120 degrees.  Repetitive motion of the knee did not have any effect on range-of-motion, pain, fatigability, incoordination, weakness, or endurance.  There was normal alignment of the knee with no instability or swelling.  There was mild crepitus over the knee joint.  Lachman's and drawer tests were negative, as was McMurray's.  X-rays showed tricompartmental marginal osteophyte formation with flattening of the lateral femoral condyle.  

The Veteran was afforded another VA examination in March 2008.  He stated that, over the last five years, his knee was painful every day, very sensitive to touch, and that he had intermittent swelling.  He also reported weakness, but denied giving way, instability, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion, and inflammation.  He had flare-ups of pain on a daily basis lasting for several hours, precipitated by prolonged walking, dancing, or playing basketball.  These flare-ups were alleviated by avoiding weight bearing, wearing a knee brace, and using a cane.  There were no constitutional symptoms of arthritis or incapacitating episodes.  

On physical examination, gait was antalgic.  There was no crepitation.  However, there were clicks or snaps and grinding.  There was no instability, patellar or meniscal abnormality, or abnormal tendons.  Flexion was to 120 degrees, with objective evidence of pain on active motion and following repetitive motion.  Extension was to 0 degrees.  There were no additional limitations following 3 repetitions of range-of-motion testing.  There was no joint ankylosis.  

At the July 2010 VA examination, the Veteran reported sharp knee pain and occasional giving way.  The knee pain occurred daily and was aggravated by standing or walking.  He also reported instability, stiffness, weakness, decreased speed of joint motion, and repeated effusions, but denied incoordination, episodes of dislocation or subluxation, and inflammation.  Severe flare-ups occurred weekly and lasted 3 to 7 days.  During flare-ups, he relied more on his walker, and avoided strenuous activity.  

On physical examination, gait was antalgic.  There was no loss of bone or inflammatory arthritis.  There was tenderness, crepitation, and grinding of the knee, but no clicks or snaps or instability.  There was abnormal tracking of the patella and subpatellar tenderness.  There was no meniscus abnormality.  Flexion was to 135 degrees and extension was to 5 degrees, with objective evidence of pain on active motion and following repetitive motion, but no additional limitations after 3 repetitions of range-of-motion testing.  There was no joint ankylosis.  X-rays showed moderate osteoarthritic changes, and no signs of fracture or dislocation.  

The Veteran was employed part-time as a drug rehabilitation and detoxification technician.  He had not lost any time from work in the last year due to knee pain.  The examiner opined that the knee would have significant effects on his occupation due to decreased mobility and pain.  In addition, it would have severe effects on exercise, moderate effects on chores, recreation, and traveling, mild effects and shopping and driving, and no effects on feeding, bathing, dressing, toileting, or grooming.  It would prevent sports altogether.  

The Board will consider whether the Veteran is entitled to a higher initial evaluation for the right knee based on the evidence of record relevant to the rating period on appeal, outlined above.  His right knee is currently rated at 10 percent under DC 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned. 

The Board finds that the evidence weighs against an increased rating under DC 5260.  Flexion has been no less than 120 degrees.  Thus, none of the range-of-motion tests revealed results that fall into even a noncompensable evaluation under DC 5260.  Thus, an increase for limitation of flexion is not warranted.  

The Board has considered whether any other diagnostic code would allow for an increased rating for the Veteran's right knee disability, manifested by instability or loss of motion.  

DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  The Board finds that the evidence weighs against an increased rating under DC 5261.  Extension has been no worse than 5 degrees, which is the criterion for a noncompensable evaluation under DC 5261.  Thus, loss of extension is not a basis for an increased rating in this case.  

DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  A 10 percent rating is assigned where instability is slight, a 20 percent rating is assigned where instability is moderate, and a 30 percent rating is assigned where instability is severe.  In this case, although the Veteran reported instability at the 2010 VA examination, none of the 3 VA examiners found instability upon physical examination of the knee.  Thus, the preponderance of the evidence is against a rating in excess of 10 percent for instability of the knee under DC 5257.  

Next, the Board notes that DC 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  However, there have been no meniscal abnormalities in this case, so DC 5257 is not applicable.  DC 5259 addresses removal of symptomatic semilunar cartilage, but the Veteran has not undergone any such procedure in this case.  DCs 5262 and 5263 also do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  
    
In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  Further, there is no evidence the Veteran has undergone a knee replacement, so DC 5055 is also inapplicable.  The Board can identify no other diagnostic code which would allow for an increased or separate rating for right knee arthritis, status post arthroscopy.      

Moreover, the Board has considered whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
  
All three of the VA examiners noted objective evidence of pain on active motion and following repetitive motion.  However, they also all concluded that there were no additional limitations following three repetitions of range-of-motion testing.  Further, the Veteran told the 2006 VA examiner that he was able to walk two miles before flare-ups of pain occurred, and in 2008, he stated that flare-ups were precipitated by activities such as playing basketball and dancing (indicating that he was still able to participate, at least to some extent, in these activities).  

Based on a review of the Veteran's complaints of pain and limitation on functioning, the Board finds that, although the Veteran experiences pain on motion of the knee, it does not result in additional loss of motion so as to warrant an increased rating.  Indeed, the Board notes the recorded range-of-motion measurements would not even warrant a compensable evaluation under DCs 5260 or 5261.  Thus, the 10 percent evaluation adequately contemplates the Veteran's level of pain.

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  

As a result, if the evidence of record reflects compensable loss of both flexion and extension of the same leg, the Veteran would be entitled to the combined evaluation under DCs 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  However, in this case, there are no documented knee flexion or extension measurements that would allow for a compensable evaluation under either diagnostic code.  Thus, this Veteran does not meet the criteria for a separate rating under DC 5261.  

The Board has also considered DC 5003, which allows for a 10 percent rating even in the absence of evidence of limitation of motion that would allow for a compensable evaluation under DCs 5260 and 5261.  However, because a 10 percent evaluation is already assigned under DC 5260, this provision cannot serve as a basis for a higher rating here.  DC 5003 also enables a 20 percent rating to be applied where the record contains X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  However, there is only one joint involved in this case.

In summary, since the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for right knee arthritis, status post arthroscopy, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  

With respect to the Veteran's claims, the Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of degenerative disc disease of the cervical or lumbar spine or right knee arthritis, according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's cervical, lumbar, and knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the cervical, lumbar, and knee disabilities are evaluated.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  As noted above, limitation of function of the cervical and lumbar spine and right knee are adequately reflected by the criteria of the currently assigned evaluations.   

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file, and he was afforded VA examinations in May 2006, March 2008, and July 2010.  

As mentioned above, the Board remanded these claims for further development in February 2010.  Specifically, the Board directed that VAMC records from Oakland Park be obtained, that the Veteran's periods of service be verified, that his STRs be obtained, and that VA examinations be afforded with regard to his increased rating claims.  

As to the increased rating claims, the Board finds that there has been substantial compliance with its remand directives.  Updated VAMC records were associated with the claims file, and VA examinations were afforded with regard to his increased rating claims following the Board's remand.  Thus, all development requested by this Board in its February 2010 remand has been completed to the extent possible, and no additional development is required.   

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine with history of left trapezius strain is denied.

A separate 20 percent rating, but no more, is granted for left upper extremity radiculopathy associated with the cervical degenerative disc disease, effective February 8, 2010, subject to governing criteria applicable to the payment of monetary benefits.

An initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, status post L4-L5 and L5-S1 fusion, is denied.

A separate 10 percent rating, but no more, is granted for right lower extremity radiculopathy and pain associated with the lumbar degenerative disc disease, effective November 2, 2008, subject to governing criteria applicable to the payment of monetary benefits.

A 10 percent rating, but no more, is granted for left lower extremity radiculopathy and pain associated with the lumbar degenerative disc disease, effective February 8, 2010, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for right knee arthritis, status post arthroscopy, is denied.



REMAND

As discussed in the Introduction, the Board remanded the issue of entitlement to service connection for weakness of the thumbs, to include carpal tunnel syndrome, in February 2010.  Specifically, the Board found that a VA examination was necessary to determine the nature and etiology of the Veteran's thumb disorder.  

Subsequently, a VA examination was afforded to the Veteran in July 2010.  The examiner opined that it was less likely as not that the thumb disorder had its onset during or was otherwise related to an injury, event, or disease during a period of qualifying active service.  However, in his rationale, the examiner stated that the Veteran's STRs did not show a history of treatment for a disorder of the thumbs.  

Since the Veteran's STRs do, in fact, document treatment for thumb pain in March 1988 (during a period of active duty), the RO requested a new VA examination, which was conducted in April 2011.  However, that examiner also stated in his rationale that there was no documentation of treatment for a thumb condition during active service.  

Because both VA examiners have based their opinions, at least in part, on a misstatement of the facts, the Board finds that a new VA examination is necessary.  The VA examiner should specifically discuss the documented treatment of thumb pain in March 1988 in rendering his or her opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Miami VA Medical Center for the period from August 2011 to the present.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his thumb disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  First, the examiner should identify any and all current thumb disorders, manifested by thumb weakness, to include evaluation of carpal tunnel syndrome.   

b.  Next, the examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more) that the Veteran's current thumb disorder(s) was/were incurred during or as a result of service.  The examiner should specifically comment on the documented treatment for thumb pain in March 1988.  

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  When the development requested has been completed, the claim should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


